Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,259,070. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention of cutting a corner of a piece of material using a CNC machine coupled to a CAD/CAM system, in which a dynamic corner system utilizes actual design information from the CAD/CAM system in order to calculate the minimal rounded loop to eliminate unwanted dross, sharpen corners and reduce material loss. A comparison of independent claim 1 of the current application with independent claim of the US Patent is provided below for example.

Current Application 17/380492
US Patent 10259070
Claim 1. A method for cutting a corner of a piece of material using a CNC machine coupled to a CAD/CAM system, in which a dynamic corner looping system utilizes actual design information from the CAD/CAM system in order to calculate the minimal rounded loop to eliminate unwanted dross, sharpen corners and reduce material loss, comprising the steps of: 

a. obtaining CAD information from the CAD/CAM system, said CAD information pertaining to the design of the material to be cut, said design comprising at least one corner, said corner to be cut using a rounded loop; 

b. for the at least one corner, using the CAD information from the CAD/CAM system to determining the minimum linear extension length that allows the CNC machine to decelerate to the feedrate for the arc motion, wherein the arc motion has the smallest possible radius and a corresponding minimal rounded loop based on the machine acceleration limits, thereby cutting said at least one corner using the minimal rounded loop in order to eliminate unwanted dross, sharpen corners and reduce material loss.
Claim 1. A method for cutting a corner of a piece of material using a CNC machine coupled to a CAD/CAM system, in which a dynamic corner looping system utilizes actual design information from the CAD/CAM system in order to determine the minimal rounded loop to eliminate unwanted dross, sharpen corners and reduce material loss, comprising the steps of: 

a, obtaining CAD information from the CAD/CAM system, said CAD information pertaining to the design of the material to be cut, said design comprising at least one corner, said corner to be cut using a rounded loop; 

b, for the at least one corner, using the CAD information from the CAD/CAM system to determining the minimum linear extension length that allows the CNC machine to decelerate to the feedrate for the are motion, wherein the arc motion has the smallest possible radius and a corresponding minimal rounded loop based on the machine acceleration limits, thereby cutting said at least one corner using the minimal rounded loop in order to eliminate unwanted dross, sharpen corners and reduce material loss, wherein said minimal rounded loop is determined by:  
calculating the duration of the extension move; 
calculating the arc motion feedrate; 
calculating the linear extension length; and 
calculating the arc motion radius.



Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,084,117. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention of cutting a corner of a piece of material using a CNC machine coupled to a CAD/CAM system, in which a dynamic corner system utilizes actual design information from the CAD/CAM system in order to calculate the minimal rounded loop to eliminate unwanted dross, sharpen corners and reduce material loss. A comparison of independent claim 1 of the current application with independent claim of the US Patent is provided below for example.

Current Application 17/380492
US Patent 11084117
Claim 1. A method for cutting a corner of a piece of material using a CNC machine coupled to a CAD/CAM system, in which a dynamic corner looping system utilizes actual design information from the CAD/CAM system in order to calculate the minimal rounded loop to eliminate unwanted dross, sharpen corners and reduce material loss, comprising the steps of: 

a. obtaining CAD information from the CAD/CAM system, said CAD information pertaining to the design of the material to be cut, said design comprising at least one corner, said corner to be cut using a rounded loop; 

b. for the at least one corner, using the CAD information from the CAD/CAM system to determining the minimum linear extension length that allows the CNC machine to decelerate to the feedrate for the arc motion, wherein the arc motion has the smallest possible radius and a corresponding minimal rounded loop based on the machine acceleration limits, thereby cutting said at least one corner using the minimal rounded loop in order to eliminate unwanted dross, sharpen corners and reduce material loss.
Claim 1. A method for cutting a corner of a piece of material using a CNC machine coupled to a CAD/CAM system, in which a dynamic corner looping system utilizes actual design information from the CAD/CAM system in order to calculate the minimal rounded loop to eliminate unwanted dross, sharpen corners and reduce material loss, comprising the steps of: 

a. obtaining CAD information from the CAD/CAM system, said CAD information pertaining to the design of the material to be cut, said design comprising at least one corner, said corner to be cut using a rounded loop; 
b. for the at least one corner, using the CAD information from the CAD/CAM system to determining the minimum linear extension length that allows the CNC machine to decelerate to the feedrate for the arc motion, wherein the arc motion has the smallest possible radius and a corresponding minimal rounded loop based on the machine acceleration limits, thereby cutting said at least one corner using the minimal rounded loop in order to eliminate unwanted dross, sharpen corners and reduce material loss; wherein calculating said minimal rounded loop comprises the steps of: 
c. calculating the duration of the extension move; and 
d. calculating the linear extension length.







Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al (EP 05798411; hereinafter Seki).

As per claim 1, Seki discloses a method for cutting a corner of a piece of material using a CNC machine coupled to a CAD/CAM system, in which a dynamic corner looping system utilizes actual design information from the CAD/CAM system in order to calculate the minimal rounded loop to eliminate unwanted dross, sharpen corners and reduce material loss [Fig. 1, 2; col. 1, lines 3-15; col. 2, lines 5-10; creating an NC program by means of CAD/CAM system which can designate the spindle speed setting for corner machining], comprising the steps of:

a.	obtaining CAD information from the CAD/CAM system, said CAD information pertaining to the design of the material to be cut, said design comprising at least one corner, said corner to be cut using a rounded loop [Fig. 1, 2; col. 2, line 15 -- col. 3, line 18; col. 4, line 4, col. 6, line 19; creating an NC program for corner machining by means of interactive CAD/CAM system];

b. 	for the at least one corner, using the CAD information from the CAD/CAM system to determining the minimum linear extension length that allows the CNC machine to decelerate to the federate for the arc motion, wherein the arc motion has the smallest possible radius and a corresponding minimal rounded loop based on the machine acceleration limits, thereby cutting said at least one corner using the minimal rounded loop in order to eliminate unwanted dross, sharpen corners and reduce material loss [Fig. 1-6; col. 2, line 15 -- col. 3, line 18; col. 4, line 4, col. 6, line 19; whether or not a spindle speed should be changed during corner machining (corner means as segment between two segments in a collection of minute segments)].


As per claim 7, Seki discloses wherein said CNC machine is a plasma cutting machine [Abstract; Fig. 1-6; col. 2, line 15 -- col. 3, line 18; col. 4, line 4, col. 6, line 19].

As per claim 8, Seki discloses wherein said CNC machine is a laser cutting machine [Fig. 1-6; col. 2, line 15 -- col. 3, line 18; col. 4, line 4, col. 6, line 19].

As per claim 9, Seki discloses wherein said CNC machine is a waterjet cutting machine [Fig. 1-6; col. 2, line 15 -- col. 3, line 18; col. 4, line 4, col. 6, line 19].


Allowable Subject Matter
Claims 2-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Shor summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20130319978 discloses a plasma cutting system for measuring or monitoring the voltage between a plasma torch and the material being cut to determine a voltage or voltage signature and comparing that measurement against predetermined values to indicate that an initial pierce of the material is complete, and based on the measurement, moving the torch or the material to a different location for additional cutting.
B. US-20110305849 discloses manufacturing from plastic material on a Computed Numerically Controlled Machine ("CNC") machine, such as a CNC laser cutting machine, a CNC water jet cutting machine, a CNC router or the like. Injection molding, vacuum molding, or similar forming methods will also be suggested to those of skill in the art.
N. WO-9316422 discloses a method of creating an NC program for cutting corners, in which the rotational speed of the main shaft can be specified for each corner to be cut in an interactive mode by a CAD/CAM system.
O. JP-H10314950 discloses to provide a plasma cutter capable of miniaturizing the torch support part and suitable for groove cutting.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the applicant in submitted information discloser.